Exhibit 10.1

SGC Energia and Global Green Solutions
Pilot & Production Facilities
Stakeholders Letter of Agreement


10th July 2007

GLOBAL GREEN SOLUTIONS INC.                  (Hereinafter known as “GGRN”)
Suite 1010
789 West Pender Street
Vancouver, BC V6C 1H27

SGC ENERGIA SGPS, SA                                      (Hereinafter known as
“SGC”)
EN 10, Km 125,47
Quinta da Hortinha, Alhandra,
2601 -908 Villa France da Xira
Portugal

 

STAKEHOLDERS LETTER of AGREEMENT

PILOT & PRODUCTION FACILITIES OPERATING AGREEMENT. COMMERCIAL EXPLOITATION of
VERTIGRO ALGAE TECHNOLOGIES, -ALGAE BIOMASS PRODUCTION TECHNOLOGY.

Whereas, the respective parties have agreed to jointly participate in a
"Venture" to build and operate production facilities arising out of Algae
Biomass Production Technologies known as "Vertigro".

Therefore this "Letter of Agreement" will be the basis for a "Operating
Agreement" and a "License Agreement" between "Global Green Solutions Inc" and
SGC Energia SGPS, SA" which shall be the governing documents for their
participation in the Venture; and

GGRN confirms that it represents the Vertigro Algae Technologies (VAT) Venture
stakeholders in its role as the operating and commercialization partner as
defined in the Vertigro Algae Technologies Stakeholders Letter of Agreement
signed on the 25th June 2007.

The Parties agree the "Operating Agreement " and the "License Agreement" will be
signed after completion of the Vertigro Technology development and yield testing
planned for completion before the last day of September 2007, and shall include
amongst other things, the basic terms of this "Letter of Agreement" as follows;

Note: Where further work is required on the subject the (TBA) Nomenclature means
To Be Advised and/ or Agreed."

 

 



--------------------------------------------------------------------------------



SGC Energia and Global Green Solutions
Pilot & Production Facilities
Stakeholders Letter of Agreement

1) Venture Structure

a) Venture Name

          i) SGC (TBA) [Venture]

b) Form of Venture

          i)  Venture (TBA) on a project by project basis
          ii) Country of Incorporation (TBA) on a project by project basis.

c) Stakeholders

         i)  SGC Energia SGPS, SA [SGC]
         ii) Global Green Solutions Inc. [GGRN]
         iii) Both SGC and GGRN has the right of assignment in part or in full
to an associated entity or company where common ownership is greater than or
equal to twenty percent (20%)

d) Roles

         i)  SGC - Venture Investor and Operator
         ii) GGRN - Venture Technology and License Provider and Operating
Support Partner

e) Interests

         i)  SGC Project Equity
         ii) GGRN will determine its form of interest in the Venture on a
project by project basis in consideration of;

                   a)  Project Equity based on the valuation of the VAT
Technology, or
                   b)  Production Royalty, or
                   c)  Part Project Equity and Part Production Royalty

2) Technology Provider

a) Vertigro Algae Technologies (VAT) is the Technology Provider for all
"Vertigro" algae-biomass based applications. (known as the Venture Technology).

b) VAT is a joint venture between GGRN and Valcent Products Inc. where GGRN has
the exclusive world wide license rights to the commercialization and is the
managing and operating partner for the joint venture.

c) VAT shall insure its Intellectual Property (IP) protection of the Venture
Technology remains in good standing and any potential infringement is dealt
with.

2



--------------------------------------------------------------------------------



SGC Energia and Global Green Solutions
Pilot & Production Facilities
Stakeholders Letter of Agreement


2) Technology Provider (continued)

d)  VAT shall use best efforts in the research and development of the Venture
Technology in order to enable commercial exploitation of the Venture Technology
by December 31, 2007.

e)  Technology Intellectual Property (IP) will be managed by VAT.

f)  Technology License Royalty will be managed by VAT.

g)  The VAT Technology shall comprise a high yield, commercial scale production
of Algae Biomass for industrial applications including, but not limited to
bio-fuel feedstock.

h)  The Technology Package provided by VAT and mandatory to all customers is
planned to include the project technology license, algae, bioreactors,
harvesting, oil extraction, algae health analysis and
monitoring and control systems, all other proprietary custom designed systems as
may be required, design, engineering, operating and maintenance documentation,
warranty and installation, commissioning, start-up support services.

i)  The Operational Support Package provided by VAT and mandatory to all
customers is planned to include an annual operating license, replacement
bioreactors, extended warranty, remote monitoring and operational support
services.


3) Technology Commercialization

a)  GGRN has the exclusive world rights (excluding Nevada, Ghana and Malawi) to
the sales and marketing and commercialization of the VAT Technology for all
markets, applications, solutions and products.

b)  GGRN shall provide to the Venture the non-exclusive rights to use the VAT
Technology in Europe, Middle East and Africa (excluding South Africa) and in
Portuguese speaking countries on the best
commercial terms.

c)  Exclusivity can be "earned" for specific territory by the sales of the VAT
technology for large scale facilities and/ or production volumes as related to
the market size of the territory.

d)  GGRN shall provide SGC first right of refusal in Portuguese speaking
countries.

e)  GGRN shall be required to approve all Venture projects which shall not be
unreasonably withheld unless another facility operator has gained exclusivity
for a territory on the basis defined above.

f)  GGRN shall provide the Venture the first right of offer to provide
production for third party customers, unless another facility operator has
gained exclusivity for a territory on the basis defined above.

g)  GGRN shall provide to SGC the first right of offer to gain exclusivity in a
territory where another facility operator has built a VAT Technology facility.

3



--------------------------------------------------------------------------------



SGC Energia and Global Green Solutions
Pilot & Production Facilities
Stakeholders Letter of Agreement


3) Technology Commercialization (continued)

h) The Venture shall market the VAT Technology using the Venture trademark name
of "Vertigro". Other derivations of the trademark may be developed by the
Venture after approval by GGRN.


4) Pilot Plant Facility

a) SGC is committed to building a 1 hectare Pilot Plant facility near Lisbon,
Portugal.

b) The Pilot Plant will provide for technology demonstration, further technology
and product development and testing capabilities as required in supporting VAT
Technology projects, products and applications in Europe.

c) The Pilot Plant will be built local to a source of Carbon Dioxide (CO2) in
order to achieve optimal yields from the capital investment.

d) GGRN is committed to contributing the VAT Technology and services to SGC on a
"Strategic Partner" cost basis in support of a non profit generating investment.

e) If the pilot plant products are sold to a third party, production royalties
will be due to GGRN. GGRN shall grant SGC a development license for the facility
which will define the procedures and approvals required for VAT technology
biofuel development by SGC utilizing the pilot plant facility.

f) GGRN shall have access to the facility for the purposes of demonstration to
prospective customers and/ or investors.

g) GGRN and SGC and VAT may jointly cooperate in the development of products and
applications utilizing the facility.

h) SGC wishes to commence in Q3/2007 the planning, permitting, design and
preparation of the development plant.

i) GGRN plans to build a pilot plant in El Paso commencing Q4/2007 to be
operational Q2/2008.

j) GGRN and SGC will cooperate in the coordination and parallel alignment of the
Lisbon and El Paso Pilot plant projects.

i) The following schedule is provided as a target for the purposes of
progressing the planning of the pilot plant facility prior to the signing of the
Operating Agreement and Technology License;

          i)  Planning and preparation commencing August 2007
          ii) Infrastructure design, manufacture and construction commencing
October 2007

 

4

--------------------------------------------------------------------------------



SGC Energia and Global Green Solutions
Pilot & Production Facilities
Stakeholders Letter of Agreement


4) Pilot Plant Facility (continued)

          i)  Technology design, engineering, manufacture and construction
commencing November 2007
          ii) Commissioning and initial operation commencing May 2008


5) Commercial Production Facilities

a) The target cost as specified by SGC for the production of vegetable (algal)
oil based on a Cap-Ex, (amortized over 10 years), cost of capital and annual
OP-Ex cost is US$1.30 per gallon (US$400 per tonne). Note Cap-Ex excludes the
cost of land.

b) The target cost of vegetable (algal) oil may be supplemented by the
production and sales value of secondary products produced by the VAT technology.

c) GGRN is committed to best efforts in delivering technology, services,
licenses and royalties to support the target production cost

d) SGC is committed to best efforts in delivering the project Cap-Ex and annual
Op-Ex cost to support the target production cost.

e) SGC Revenues for each facility will be generated from the sales of primary
and secondary products.

f) A annual production royalty (with terms TBA) will be payable to GGRN which
will be based on the proven design capacity of the production facility and the
value of the technology provided to deliver the vegetable (algal) oil at or
better than target cost.

g) SGC is committed to building the following facilities commencing 2008 and
completing by 2010 contingent on the target production cost being achieved;

          i)   200 hectares (494 acres) in Portugal 
          ii)  100 hectares (247 acres) in Portugal
          iii) 300 hectares (741 acres) in Spain
          iv) 50 hectares (124 acres) in Mozambique

h) Exclusivity will be earned by SGC on the purchase of VAT Technology and
licenses for the above territories.


6) Venture Management

a) SGC shall manage the Venture on behalf of the Venture including but not
limited to;

 

5

--------------------------------------------------------------------------------



SGC Energia and Global Green Solutions
Pilot & Production Facilities
Stakeholders Letter of Agreement


6) Venture Management (continued)

          i) Venture management, legal and contract management, financial
management and reporting, risk management, project budget and schedule, sales
and marketing, channels to the market, product delivery operations, facility
management, operations and maintenance.

b) In the event of an equity investment by GGRN a Venture Board shall be
composed of four (4) operational directors, two (2) of whom shall be nominated
by SGC and two (2) of whom shall be nominated by GGRN.

          i)   SGC as the majority equity partner shall appoint the Chairman of
the Board to serve on an annual basis. The Chairman shall chair the board
meetings and will have a casting vote in the case of an impasse. 
          ii)  The quorum at a meeting of the Board shall be three (3)
directors. 
          iii) Each director will have one (1) vote 
          iv) The following matters shall require the affirmative vote of all
members of the Board;

                    a) any amendment of the Ventures Articles of Association 
                    b) the Venture's dissolution, liquidation or winding up 
                    c) any acquisition, merger, consolidation, share exchange,
reorganization, recapitalization or other, similar extraordinary transaction
involving the Venture or its share capital; or the sale or other
                   disposition of all or substantially all of the property or
assets of the Venture or Licensed Technology. 
                    d) any matter that materially changes the principle concept
of this agreement. 
                    e) In the event of an impasse regarding the affirmative vote
of all members of the Board they shall consult to resolve the matter in good
faith with a final arbitration pursued (as per Clause 9)

c) In the event of a royalty interest by GGRN a Venture Management Committee
shall be formed composed of four (4) persons, two (2) of whom shall be nominated
by SGC and two (2) of whom shall be nominated by GGRN.

          i) the purpose of the Venture Management Committee is to represent the
operational responsibilities and interests of SGC and GGRN 
          ii) GGRN will provide a dedicated technology operations manager on a
project by project basis to provide the operational support and liaison with
SGC. 
          iii) In the event of an impasse regarding any operational matter the
members of the Venture Management Committee shall consult to resolve the matter
in good faith.

 

 

6

--------------------------------------------------------------------------------

SGC Energia and Global Green Solutions
Pilot & Production Facilities
Stakeholders Letter of Agreement


6) Venture Management (continued)

                    iv) In the event of an impasse regarding any operational
matter which cannot be resolved by the members of the Venture Management
Committee the CEO's from SGC and GGRN shall consult to resolve the matter in
good faith.


7) Venture Term and Termination

The Venture shall extend automatically until one or more of the following
termination events are invoked;

a) The insolvency or bankruptcy of either of the Venture stakeholder

b) In the event of an equity interest by GGRN, voluntary winding up of the
Venture under the direction of the Venture Stakeholders.

c) In the event of a royalty interest by GGRN, voluntary winding up of the
Venture under the direction of the Venture Stakeholders.

d) A Terminal Default by GGRN (TBA)

e) A Terminal Default by SGC (TBA)


8) Governing Law.

This Agreement is shall be governed by, construed, and enforced in accordance
with the laws of Portugal (TBA).


9) Arbitration

In the event of an impasse on any matter which cannot be resolved by the
parties, final arbitration shall be pursued in Geneva, Switzerland.

 

 

 

7



--------------------------------------------------------------------------------



SGC Energia and Global Green Solutions
Pilot & Production Facilities
Stakeholders Letter of Agreement

 

In Witness whereof this Letter of Agreement has been entered into this 10th day
of July, 2007.

 

SGC ENERGIA  SGC ENERGIA    Signed:  VIANNEY VALES  Signed:  MIGUEL MARTIN     
Name:  Vianney Vales  Name:  Miguel Martin      Title:  CEO  Title:  CFO      
   GLOBAL GREEN SOLUTIONS INC.  GLOBAL GREEN SOLUTIONS Inc.    Signed:  J.
DOUGLAS FRATER  Signed:  CRAIG HARTING    Name:  J. Douglas Frater  Name:  Craig
Harting    Title:  President and CEO  Title:  COO 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------

